NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0354-15T1


JEFFREY SAUTER,                        APPROVED FOR PUBLICATION

     Plaintiff-Appellant,                 September 13, 2017

v.                                        APPELLATE DIVISION


COLTS NECK VOLUNTEER FIRE COMPANY
NO. 2; CHRISTOPHER QUINCANNON,
individually and as a Supervisor
of Colts Neck Volunteer Fire Company
No. 2; KEVIN KETELSEN, JR., individually
and as a Supervisor of Colts Neck
Volunteer Fire Company No. 2; and
JOHN SAUTER, individually and as
a Supervisor of Colts Neck Volunteer
Fire Company No. 2,

     Defendants-Respondents.
_________________________________________

         Submitted December 14, 2016 – Decided September 13, 2017

         Before Judges Alvarez, Accurso and Manahan.

         On appeal from Superior Court of New Jersey,
         Law Division, Monmouth County, Docket No. L-
         2637-13.

         Richard C. Sciria, attorney for appellant.

         Dvorak & Associates, LLC, attorneys for
         respondents (Danielle Abouzeid, of counsel
         and on the brief; Courtney E. Dowd, on the
         brief).

     The opinion of the court was delivered by

ACCURSO, J.A.D.
     Plaintiff Jeffrey Sauter, a volunteer firefighter, appeals

from a summary judgment dismissing his complaint against

defendant Colts Neck Volunteer Fire Company No. 2, and several

individual officers and members of the fire company, including

his brother.   Plaintiff contends the vote of the fire company

terminating his membership constituted a violation of the

Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1

to -14.   Because we agree with the trial court that plaintiff is

not an employee of Fire Company No. 2 entitled to the

protections of CEPA, we affirm.

     The essential facts are undisputed.   Colts Neck's fire

department consists of two all-volunteer companies, Colts Neck

Volunteer Fire Company No. 1 and Fire Company No. 2, overseen by

an Executive Fire Council made up of representatives from each

company and members or designees of the Township Committee.

See Colts Neck Municipal Code, §§ 28-1 to -3.   Volunteer

firefighters in Colts Neck are eligible for Emergency Services

Volunteer Length of Service Award Program1 (LOSAP), N.J.S.A.


1
  Enacted in 1997, the Emergency Services Volunteer Length of
Service Award Program Act enabled municipalities such as Colts
Neck to create, by ordinance, defined contribution plans to
provide limited tax-deferred income benefits to active volunteer
members of local fire or first aid organizations. See N.J.S.A.
40A:14-185 to -186, 188. Under the statute, a municipality can
contribute for each volunteer member a minimum of $100 and
maximum of $1150 per year of active emergency service, subject
                                                      (continued)


                                  2                         A-0354-15T1
40A:14-183 to -193, deferred compensation benefits of between

$400 and $1150 per year of active service, Colts Neck Municipal

Code, § 36-4.   The Township maintains workers' compensation and

liability insurance on their behalf for incidents arising out of

the performance of their firefighting duties.   Colts Neck

Municipal Code, § 28-17.   Members are also entitled to reduced

fees for certain municipally issued permits and licenses.      Id.

at § 68-2.

    Plaintiff was a life member of Fire Company No. 2, having

joined when he was in high school and served for over twenty

years until 2013, when he was voted out by the general

membership.   His LOSAP account contained $5871.71 as of the

motion date, which he will be eligible to receive when he turns

fifty-five, several years from now.   At all times relevant to

this litigation, plaintiff has been a full-time employee of the

Monmouth County Sheriff's Office.




(continued)
to periodic cost of living increases. N.J.S.A. 40A:14-189b.
See Ortley Beach Prop. Owners Ass'n v. Fire Comm'rs of Dover
Twp. Fire Dist. No. 1, 320 N.J. Super. 132, 135-36 (Law Div.
1998), aff’d, 330 N.J. Super. 358 (App. Div.), certif. denied,
165 N.J. 530 (2000). Colts Neck adopted its ordinance in 2003
and awards annual contributions on the basis of points earned
for various tasks, such as drills, calls or meetings and
attending training. In order to qualify for an award, a member
must acquire a minimum of sixty points in the calendar year.
Colts Neck Municipal Code, § 36-2.



                                3                            A-0354-15T1
    It is fair to say that plaintiff's relations with Fire

Company No. 2 over his twenty-year tenure were not always

harmonious.   This is his second CEPA action against the fire

company.   He first sued the fire company in 2004 after it

suspended him for eighteen months.   Plaintiff claimed the

suspension was in retaliation for his complaints about the bid

process for renovations to the company's fire hall after his

brother was denied the contract.    Although that suit was

eventually settled for $10,000, inclusive of plaintiff's

attorney's fees, plaintiff continued to believe the fire company

"owed" him another seven or eight thousand dollars to make him

"whole" for his fees in that suit.

    Several years after that settlement, plaintiff again raised

the issue of his legal fees with various members of Fire Company

No. 2.   In response to plaintiff's request, the general

membership voted to reimburse him for what remained of his fees

from the first suit.   The fire company, however, subsequently

got legal advice that doing so would jeopardize its 501(c)(3)

tax status and so advised plaintiff.   As a consequence, the

company declined to make any further payment to him.

    At about the same time as these events, Fire Company No. 2

discovered after the death of its long-time treasurer that he

had embezzled approximately $300,000 from its accounts.      The




                                4                            A-0354-15T1
company subsequently made a claim under its fidelity policy for

the loss.   After the fire company notified plaintiff it would

not reimburse his fees, he wrote to the fire company's fidelity

carrier claiming the company's 2011 proof of loss for the

defalcation was fraudulent.   The alleged fraud was failing to

disclose a letter plaintiff had written to the Monmouth County

Prosecutor in 2003 in connection with the complaints he made in

his first suit, which that office investigated and found did not

warrant further action.   The member who submitted the claim on

behalf of the fire company is a lawyer, and the first person to

have questioned the legality of the fire company reimbursing

plaintiff for his attorneys' fees.

    Following his letter to the company's fidelity carrier,

plaintiff reported to the Executive Fire Council that Fire

Company No. 2 was permitting members to dispose of their

household trash in the fire company's dumpster, something

plaintiff himself admitted doing on occasion.   Plaintiff,

employing the advice the fire company got about not reimbursing

his fees, asked that the Executive Council obtain a legal

opinion that members using the dumpster did not threaten the

fire department's 501(c)(3) status by conferring a financial

benefit on insiders.




                                5                            A-0354-15T1
    Days later, several members of Fire Company No. 2,

including plaintiff's brother, signed a letter to the president

and the membership committee lodging a formal complaint against

plaintiff.   Those members alleged plaintiff had been

disrespectful and abusive to members at meetings, drills and

fire calls after "the outcome of the legal opinion was not in

[his] favor"; went "out on his own to sabotage the company's

insurance claim," by "falsely claiming that the company

intentionally attempted to defraud the insurance company"; and

made "a frivolous charge" to the Executive Fire Council that use

of the dumpster by members could threaten the company's

501(c)(3) status.   The complainants alleged plaintiff's "angry

and belligerent" conduct was "unbecoming of a Company #2

member," and "detrimental to the Company and the safety of

members both at the fire house and on the fire ground."

    The membership committee took the matter under advisement

and made the decision to terminate plaintiff's membership in

Fire Company No. 2.   Thereafter, several members wrote to the

president and the membership committee asking that plaintiff be

immediately reinstated to allow him "to defend himself against

the charges" in accordance with the bylaws and that the

membership committee bring its recommendation to the company for

a vote.




                                6                          A-0354-15T1
    The membership committee rescinded the termination and

suspended plaintiff pending investigation and presentation of

the matter to the membership.   The committee subsequently

sustained each of the charges against plaintiff and again

determined to terminate his membership.   Plaintiff appealed its

decision to the general membership, which voted fourteen to

eight against reinstatement.

    Plaintiff filed suit in the Law Division alleging

violations of CEPA, the Law Against Discrimination (LAD),

N.J.S.A. 10:5-1 to -49, and defamation.   After discovery,

defendants moved for summary judgment on all counts.    Plaintiff

withdrew his LAD claim at argument, and Judge Gummer granted

summary judgment dismissing the remainder of the complaint in an

opinion from the bench.   After undertaking a comprehensive

review of the law, the judge dismissed the CEPA claim finding

plaintiff was not an employee entitled to the statute's

protections.   In addition to relying on the plain language of

the statute and State and federal case law interpreting it, the

judge also adopted the analysis Judge Quinn applied in

dismissing a very similar CEPA claim against the same fire

company by another of its members in 2005.

    On appeal, plaintiff argues the court erred in finding he

was not an employee as defined in CEPA and in relying on




                                7                            A-0354-15T1
unpublished decisions and other cases with no precedential value

to reach its decision.   Alternatively, plaintiff contends

"public policy dictates" we should expand CEPA, as "the [LAD]

has [been expanded]," to permit plaintiff to pursue a CEPA claim

against the fire company.    We reject those arguments.

    CEPA was enacted in 1986 to "protect employees who report

illegal or unethical work-place activities."    Higgins v. Pascack

Valley Hosp., 158 N.J. 404, 417 (1999) (quoting Barratt v.

Cushman & Wakefield, 144 N.J. 120, 127 (1996)).    The statute

codified and extended the Supreme Court's ruling in Pierce v.

Ortho Pharmaceutical Corp., 84 N.J. 58, 72, (1980), which

created a common law cause of action for at-will employees

wrongfully discharged in violation of a clear mandate of public

policy.   Barratt, supra, 144 N.J. at 127.    The common law cause

of action is grounded in the employment at-will doctrine.

Pierce, supra, 84 N.J. at 72.   As the Court explained in Pierce,

"[a]n employer's right to discharge an employee at will carries

a correlative duty not to discharge an employee who declines to

perform an act that would require a violation of a clear mandate

of public policy."   Ibid.   CEPA created "a statutory exception

to the general rule that an employer may terminate an at-will

employee with or without cause."     Higgins, supra, 158 N.J. at




                                 8                           A-0354-15T1
418.   Just as in the common law action, the employer-employee

relation is at the heart of the statute.

       In CEPA, the Legislature extended Pierce by prohibiting an

employer from taking retaliatory action, defined as "discharge,

suspension or demotion . . . or other adverse employment action

. . . in the terms and conditions of employment," against an

employee who discloses, threatens to disclose, or refuses to

participate in an activity of the employer "that the employee

reasonably believes is in violation of a law, or a rule or

regulation promulgated pursuant to law."     N.J.S.A. 34:19-2, 19-

3; Barratt, supra, 144 N.J. at 127.    The statute defines an

employee broadly as "any individual who performs services for

and under the control and direction of an employer for wages or

other remuneration."    N.J.S.A. 34:19-2b.

       In signing the bill, Governor Kean noted the "unfortunate"

fact "that conscientious employees have been subjected to

firing, demotion or suspension for calling attention to illegal

activity on the part of . . . employer[s]," and, conversely,

"that illegal activities have not been brought to light because

of the deep-seated fear on the part of an employee that his or

her livelihood will be taken away without recourse."    Abbamont

v. Piscataway Twp. Bd. of Educ., 138 N.J. 405, 418 (1994)

(quoting Office of the Governor, News Release at 1 (Sept. 8,




                                 9                          A-0354-15T1
1986)).   The Court has proclaimed the purpose of CEPA is "'to

protect and encourage employees to report illegal or unethical

workplace activities and to discourage public and private sector

employers from engaging in such conduct.'"     Mehlman v. Mobil Oil

Corp., 153 N.J. 163, 179 (1998) (quoting Abbamont, supra, 138

N.J. at 431).   The statute "seeks to overcome the victimization

of employees and to protect those who are especially vulnerable

in the workplace from the improper or unlawful exercise of

authority by employers."   Abbamont, supra, 138 N.J. at 418.

     Although plaintiff concedes he does not perform services

for Fire Company No. 2 for wages, he asserts his receipt of

LOSAP benefits constitutes sufficient remuneration to bring him

within the definition of an employee under the statute.    We

disagree.

     The paramount goal in interpreting a statute is, of course,

to divine the Legislature's intent, "and, generally, the best

indicator of that intent is the statutory language."    DiProspero

v. Penn, 183 N.J. 477, 492 (2005).   We "ascribe to the statutory

words their ordinary meaning and significance and read them in

context . . . so as to give sense to the legislation as a

whole."   Ibid. (internal citation omitted).   Importantly, we do

not focus on isolated words or read them "in a way which

sacrifices what appears to be the scheme of the statute as a




                                10                          A-0354-15T1
whole."   Chasin v. Montclair State Univ., 159 N.J. 418, 427

(1999) (quoting Zimmerman v. Municipal Clerk of Twp. of

Berkeley, 201 N.J. Super. 363, 368 (App. Div. 1985)).

     There is no dispute that plaintiff performed his

firefighting services for Colts Neck under the control and

direction of Fire Company No. 2.     Thus he satisfies at least

part of CEPA's definition of an "employee" as one who "performs

services for and under the control and direction of an employer

for wages or other remuneration."     N.J.S.A. 34:19-2b.   The

question is whether he performed those services "for wages or

other remuneration"2 in an employer-employee type relationship.

Cf. Feldman v. Hunterdon Radiological Assocs., 187 N.J. 228, 239

(2006) (finding the plaintiff's work as a radiologist in return

for an annual salary constituted the rendering of services for

remuneration, leaving only the question of "whether, in light of

her status as a shareholder-director, [the] plaintiff was


2
  We do not endorse the trial court's discrete finding, made much
of by plaintiff, that plaintiff's sworn statement that he joined
Fire Company No. 2 because he was "[i]nterested in doing
something for the community" precluded a finding he performed
his services "for wages or other remuneration." Although we
understand the court was focused on the fact that plaintiff
volunteered his services without any expectation of payment, a
critical factor here, whether one is or is not an employee
protected by CEPA cannot turn on one's subjective motivation for
taking a job. Many employees who take jobs for reasons other
than "wages or other remuneration" nevertheless expect to be,
and are, paid for their work and protected by the statute.



                                11                           A-0354-15T1
sufficiently subject to [the defendant's] 'control and

direction' that she could reasonably be considered an employee

rather than an employer").

    We accept that LOSAP benefits, as an "award" for volunteer

service, constitute "remuneration" in some sense, albeit not as

the term is commonly used to represent payment of "an equivalent

for" services rendered.   See Webster's Third New International

Dictionary 1921 (2002) (defining "remunerate").   The LOSAP

benefits available to volunteer firefighters in Colts Neck

nowhere near approximate the actual monetary value of the

services those firefighters provide.   Although plaintiff could

earn points toward an annual LOSAP award through his

participation in drills, calls or training, the program does not

consider or treat those activities as remunerated tasks.

Certainly the very modest LOSAP benefits plaintiff could expect

to receive in the future would not be sufficient compensation to

change the voluntary nature of the services themselves.     See

Vogt v. Belmar, 14 N.J. 195, 206 (1954) (characterizing the

relationship between a volunteer firefighter and the

municipality in the context of workers' compensation as "not

that of master and servant in the true sense" but "rather a

gratuitous consensual undertaking to perform 'public fire duty'




                                12                          A-0354-15T1
as a member of a volunteer fire company, under the 'control or

supervision' of the municipal governing body").

    The question then is whether the Legislature, in employing

the word "remuneration" in addition to "wages," has evinced an

intention to extend the protections of the statute to volunteers

such as plaintiff who are not compensated for their work.      See

Craster v. Bd. of Comm'rs, 9 N.J. 225, 230 (1952).   No such

intention is apparent in the wording or structure of CEPA.

Moreover, reading "remuneration" in isolation, in an effort to

bring plaintiff within the ambit of the statute, impugns the

clear statutory intent to protect those "employees" who risk

their livelihoods in reporting illegal activities in the

workplace.   See Abbamont, supra, 138 N.J. at 418 (observing that

CEPA seeks to "protect those who are especially vulnerable in

the workplace from the improper and unlawful exercise of

authority of employers").

    Plaintiff argues that CEPA, as remedial legislation, is to

be interpreted liberally, see Dzwonar v. McDevitt, 177 N.J. 451,

463 (2003), and claims the Court has done so in extending its

reach to independent contractors, who, like plaintiff, are not

traditional employees, see D'Annunzio v. Prudential Ins. Co. of

Am., 192 N.J. 110, 127 (2007).   He contends that applying the




                                 13                         A-0354-15T1
Pukowsky3 test the Court has adopted for determining whether one

is an employee under CEPA supports that he stands in an

employment relationship with Fire Company No. 2.     Although we

agree that CEPA is remedial legislation and thus should be

interpreted liberally "to effectuate its important social goal,"

Higgins, supra, 158 N.J. at 420 (quoting Abbamont, supra, 138

N.J. at 431), we are unpersuaded by plaintiff's other arguments.

       There is no question but that CEPA's definition of

"employee" is broad, encompassing more workers "than the narrow

band of traditional employees," D'Annunzio, supra, 192 N.J. at

121 (characterizing the proposition as "beyond cavil"), and that

it extends to some workers otherwise characterized as

independent contractors, id. at 125-27.      In order for "CEPA's

scope [to] fulfill its remedial promise," the Court has deemed

it critical that the statute's definition of "employee" reflect

"the modern reality of a business world in which professionals

and other workers perform regular or recurrent tasks that

further the business interests of the employer's enterprise,

notwithstanding that they may receive remuneration through

contracts instead of through the provision of wages and

benefits."    Id. at 124 (emphasis added).




3
    Pukowsky v. Caruso, 312 N.J. Super. 171 (App. Div. 1998).



                                 14                          A-0354-15T1
       So viewed, it is plain the Court did not "extend" the

statute to independent contractors.    Instead, in D'Annunzio the

Court acted to ensure CEPA's protections for those workers,

regardless of label, who stand in a true employer-employee

relationship with the person or entity purchasing their

services.    See Feldman, supra, 187 N.J. at 241 ("courts must

look to the goals underlying CEPA and focus not on labels but on

the reality of plaintiff's relationship with the party against

whom the CEPA claim is advanced").    Although plainly

acknowledging that wages are not the only means of compensating

workers entitled to the protections of CEPA, the Court has never

suggested that an employer-employee relationship, the sine qua

non to establishing liability under the statute, cf. Pukowsky,

supra, 312 N.J. Super. at 184, could be found in the absence of

compensation for services.

       The Court's tool for assessing "the reality of plaintiff's

relationship with the party against whom the CEPA claim is

advanced" is the Pukowsky test, a twelve-factor hybrid4


4
    The twelve factors are:

            (1) the employer's right to control the
            means and manner of the worker's
            performance; (2) the kind of occupation--
            supervised or unsupervised; (3) skill; (4)
            who furnishes the equipment and workplace;
            (5) the length of time in which the
                                                         (continued)


                                 15                         A-0354-15T1
reflecting both the common law right-to-control test and an

economic realities test.   D'Annunzio, supra, 192 N.J. at 123.

The Court endorsed the Pukowsky test as the best means of

identifying "the specialized and non-traditional worker who is

nonetheless integral to the business interests of the employer,"

and thus deserving of CEPA's protections.     Id. at 124-25.     The

test "focuses heavily on work-relationship features that relate

to the employer's right to control the non-traditional employee,

and allows for recognition that the requisite 'control' over a

professional or skilled person claiming protection under social

legislation may be different from the control that is exerted

over a traditional employee."   Id. at 123.

    Plaintiff, of course, is not arguing he is an independent

contractor who should be considered an employee under CEPA.

Plaintiff is a volunteer member of a fire company contending his

LOSAP benefits are remuneration sufficient to qualify him as an



(continued)
          individual has worked; (6) the method of
          payment; (7) the manner of termination of
          the work relationship; (8) whether there is
          annual leave; (9) whether the work is an
          integral part of the business of the
          "employer;" (10) whether the worker accrues
          retirement benefits; (11) whether the
          "employer" pays social security taxes; and
          (12) the intention of the parties.

         [D'Annunzio, supra, 192 N.J. at 123.]



                                16                             A-0354-15T1
"employee" under CEPA's definition of that term.     Unlike

independent contractors, whom the Court has noted are not

excluded, explicitly, from CEPA's definition of "employee" as a

person "performing services for an employer for remuneration,"

D'Annunzio, supra, 192 N.J. at 121, volunteers, because they

perform services without expectation or receipt of payment, are

explicitly excluded.

    While we are not convinced of the necessity of analyzing

plaintiff's status under Pukowsky in light of CEPA's plain

language excluding volunteers from the definition of "employee,"

doing so does not alter our conclusion that he does not come

within the ambit of the statute.     Although those factors

concentrating on the employer's control and direction of the

work, factors one (the employer's right to control the means and

manner of the worker's performance), two (the kind of occupation

– supervised or unsupervised), four (who furnishes the equipment

and workplace), and nine (whether the work is an integral part

of the business of the "employer"), tilt in favor of finding an

employer-employee relationship; others, factors three (skill)

and five (the length of time an individual has worked), are

neutral here.   The remainder of the Pukowsky factors, six

(method of payment), seven (the manner of termination of the

work relationship), eight (whether there is annual leave), ten




                                17                            A-0354-15T1
(whether the worker accrues retirement benefits), eleven

(whether the "employer" pays social security taxes) and twelve

(the intention of the parties), all strongly cut against finding

plaintiff is an employee covered by CEPA.

    Overshadowing all the other Pukowsky factors, of course, is

that plaintiff was not remunerated for the drills, calls and

training he undertook as a member of Fire Company No. 2, and

neither he nor the fire company ever intended to create an

employment relationship between them when plaintiff became a

member of the organization.   See Kounelis v. Sherrer, 396 F.

Supp. 2d 525, 533-34 (D.N.J. 2005) (finding intent of the

parties most significant Pukowsky factor in rejecting prisoner's

CEPA claim against corrections officials based on his prison

sanitation job).   Because plaintiff did not perform services for

Colts Neck as a member of its volunteer fire department for

wages or other remuneration, notwithstanding that those services

were performed under the fire company's direction and control,

he simply cannot qualify as an employee under CEPA regardless of

the test one employs to evaluate the relationship.

    Our conclusion is buttressed by consideration of those

cases that have focused on whether the plaintiff is "within the

class of people that the statute was designed to protect."     See

Feldman, supra, 187 N.J. at 249-50 (finding the plaintiff's




                                18                          A-0354-15T1
employment agreement with the professional association

notwithstanding, no reasonable fact-finder could conclude the

plaintiff shareholder-director "was an 'employee' or a member of

the vulnerable class of persons the CEPA statute was designed to

protect"); Yurick v. State, 184 N.J. 70, 76-77 (2005)

(discussing then Judge Hoens' Appellate Division dissent opining

county prosecutor not an "employee" under CEPA and "not the type

of vulnerable person that requires CEPA's protection");

Casamasino v. City of Jersey City, 304 N.J. Super. 226, 242

(App. Div. 1997) (finding tenured tax assessor could not argue

he was the type of employee who harbored deep-rooted fear of

losing his livelihood if he spoke out against his employer's

activities, policies or practices), rev'd on other grounds, 158
N.J. 333 (1999).

     None of plaintiff's alleged "whistleblowing" activities

posed the least threat to his livelihood for the simple reason

that he was not "employed" as a volunteer firefighter.5

Plaintiff, like the plaintiffs in Feldman, Yurick and

Casamasino, is simply not within the class of workers CEPA was

5
  The point is easily made by considering how different a case
this would be had plaintiff made similar allegations against his
employer, the Monmouth County Sheriff's Office, and been fired
for them. "Blowing the whistle" on the leadership of a
membership organization to which one belongs obviously carries
none of the financial risk of doing so in the workplace, the
only venue where CEPA applies.



                               19                         A-0354-15T1
designed to protect.   As a volunteer member of his fire company,

plaintiff stands outside the employment relationship which gave

rise to the doctrine underpinning the statute and beyond the

scope of the problem the Legislature designed CEPA to address.

In considering whether plaintiff performed firefighting services

"for wages or other remuneration," we are not free to read those

words in a way that sacrifices the scheme of the statute to

protect "those who are especially vulnerable in the workplace

from the improper or unlawful exercise of authority" by

employers bent on retaliation against a "whistleblower."    See

Abbamont, supra, 138 N.J. at 418; see also Chasin, supra, 159

N.J. at 427.

    Plaintiff argues in the alternative, that "public policy

dictates" we should expand CEPA, as "the [LAD] has [been

expanded]," to permit him to pursue a CEPA claim against Fire

Company No. 2.   Specifically, plaintiff contends that because

this court has held "a volunteer fire department is considered

an employer of its volunteers within the meaning of the [LAD],"

see Hebard v. Basking Ridge Fire Co. No. 1, 164 N.J. Super. 77,

83 (App. Div. 1978), appeal dismissed, 81 N.J. 294 (1979); Blair

v. Mayor & Council, Borough of Freehold, 117 N.J. Super. 415,

417-18 (App. Div. 1971), certif. denied, 60 N.J. 194 (1972); we

should similarly construe CEPA.    In addition to our having no




                                  20                       A-0354-15T1
ability to rewrite a plainly written enactment of the

Legislature, which limits the protections of CEPA to those

persons performing services for an employer for wages or other

remuneration, N.J.S.A. 34:19-2b; see DiProspero, supra, 183 N.J.

at 492, we question the premise of the argument.

     As the Court has recently reminded, although it has "[o]n

occasion, when appropriate," looked to the LAD in construing

CEPA, "CEPA and [the] LAD are statutes that have their own

distinct purposes and are worded differently to achieve those

purposes."   Donelson v. DuPont Chambers Works, 206 N.J. 243,

261-62 (2011).    The LAD's definition of "employee" is broader

than CEPA's.6    In defining the term, the LAD states only that

"'[e]mployee' does not include any individual employed in the

domestic service of any person."7     N.J.S.A. 10:5-5f.   Indeed, it


6
  The LAD is a much broader statute than CEPA, providing that
"[a]ll persons shall have the opportunity to obtain employment,
and to obtain all the accommodations, advantages, facilities,
and privileges of any place of public accommodation, publicly
assisted housing accommodation, and other real property without
discrimination," N.J.S.A. 10:5-4, its aim being "nothing less
than the eradication 'of the cancer of discrimination.'"
Fuchilla v. Layman, 109 N.J. 319, 334 (quoting Jackson v.
Concord Co., 54 N.J. 113, 124 (1969)), cert. denied, 488 U.S.
826, 109 S. Ct. 75, 102 L. Ed. 2d 51 (1988).
7
  The LAD's definition of "employer" is similarly inclusive,
encompassing any person, "unless otherwise specifically exempt
under another section of [this act], and includes the State, any
political or civil subdivision thereof, and all public officers,
agencies, boards or bodies." N.J.S.A. 10:5-5e. A "person" is
                                                      (continued)


                                 21                          A-0354-15T1
was the very breadth of the LAD's language that prompted our

courts to develop the Pukowsky test to determine who qualifies

as an "employee" under the statute "in cases lacking an actual

or customary employer-employee relationship."     Thomas v. Cty. of

Camden, 386 N.J. Super. 582, 595 (App. Div. 2006).

    Although the LAD's definition of "employee" lacks CEPA's

qualification that services be performed "for wages or other

remuneration," it is somewhat anomalous that a volunteer

firefighter should be considered an employee under the LAD but

not under CEPA, in light of the Court's endorsement of the

Pukowsky test for determining the existence of an employment

relationship under both statutes.      See D'Annunzio, supra, 192

N.J. at 122-25.   Accordingly, we turn to analyze the two cases

on which plaintiff relies to argue that volunteer firefighters

should be treated as employees of their fire companies under

CEPA as they are under the LAD.

    The first case, Blair, dates from 1971, and involves an

appeal from a final decision of the Director of the Division on

Civil Rights regarding the membership and admission policies of

a volunteer fire department in the Borough of Freehold.     Blair,


(continued)
"one or more individuals, partnerships, associations,
organizations, labor organizations, corporations, legal
representatives, trustees, trustees in bankruptcy, receivers,
and fiduciaries." N.J.S.A. 10:5-5a.



                                  22                         A-0354-15T1
supra, 117 N.J. Super. at 416-17.   The opinion, in which we

affirmed the decision of the Director "essentially for the

reasons stated by hearing examiner [Sylvia B.] Pressler," is too

brief to allow any real sense of the facts.   Id. at 417.    We

concluded:

          the admission procedures established under
          the various borough ordinances, including
          the latest, constitute an unlawful
          employment practice because of the
          establishment of requirements irrelevant to
          the proper performance of the duties of
          firemen. We cannot conceive of any lawful
          reason for the requirement of a vote of the
          membership of a volunteer fire department
          for admission of a new member thereto. The
          only rational reason for such a requirement
          is exclusion. The overall record contains
          substantial credible evidence to warrant the
          conclusion that such exclusion was motivated
          at least in part by race.

          [Ibid.]

We, however, reversed the Division's finding that the fire

department's facilities constituted a public accommodation.

Ibid.   We wrote:

               We are not persuaded that the
          facilities maintained for the pleasure and
          sociability of members of the volunteer fire
          department are the equivalent of facilities
          maintained for the use of the general public
          of a personal nature. The facilities of the
          fire department, as shown by the record
          here, are maintained for the use of its
          members and not for the general public. Such
          facilities are therefore not an
          accommodation within the meaning of the act.




                               23                           A-0354-15T1
         [Ibid.]

    The other case, Hebard, was decided in 1978.    Caroline

Hebard filed a complaint against Basking Ridge Fire Company, No.

1 in the Division on Civil Rights after the fire company denied

her application for membership "on the ground that membership

was limited exclusively to males."    Hebard, supra, 164 N.J.

Super. at 79.   The Division determined the fire company, which

in its relation to Basking Ridge was structured similarly to

Fire Company No. 2, was both a public accommodation and an

employer under the LAD, and had discriminated against Hebard

when it denied her membership.    Id. at 80.

    We affirmed that decision on appeal, writing, "[t]he

company is an 'employer' within the meaning of the law and

subject to the provisions thereof relating to employment

discrimination.    It is not within the statutory exclusion as a

nonprofit social or fraternal club or corporation."    Id. at 83.

We continued:

              Some comment is in order on whether
         Blair, supra, is determinative of the
         company's status as an employer under the
         law. In Blair the volunteer fire company
         plainly appeared to be part of the municipal
         government, and the order apparently was
         directed to the municipality and the "fire
         department" as the employer. See 117 N.J.
         Super. at 417. We see no appreciable
         distinction in this respect between the
         present case and Blair.




                                 24                        A-0354-15T1
                The company, by virtue of municipal
           ordinances, is municipal in nature, subject
           to the township governing body and
           ordinances. The township provides
           approximately 20% of the company's funding
           and provides workers' compensation for the
           members. These indicia of control, both
           fiscal and supervisory, warrant the
           conclusion that the members of the company
           are, in effect, employees of the township,
           as well as of the company, notwithstanding
           the fact that the members are not paid.

           [Hebard, supra, 164 N.J. Super. at 83-84.]

In light of our finding that the fire company was an employer

subject to the LAD, we did not consider the Division's finding

that the fire company was a place of public accommodation under

the LAD.   Id. at 86.

    As far as we are aware, these are the only two cases ever

holding that volunteer firefighters are "employees" under the

LAD, notwithstanding that they are not paid for their services.

For our purposes, we need do no more than point to the

differences in the definition of "employee" in the LAD and CEPA

to explain why volunteer firefighters might be considered

employees under the LAD, but cannot be so considered under CEPA.

    We note, however, that the development of the law, both in

the area of places of public accommodation, see Dale v. Boy

Scouts of Am., 160 N.J. 562, 584-602 (1999), rev'd and remanded

on other grounds, 530 U.S. 640, 120 S. Ct. 2446, 147 L. Ed. 2d
554 (2000), and employment, see Thomas, supra, 386 N.J. Super.
25                          A-0354-15T1
at 591-600; Pukowsky, supra, 312 N.J. Super. at 184, might

suggest that were Blair and Hebard decided today, the result

would be the same but the rationale could well be different.

The fire companies might be seen as "places" of public

accommodation subject to the LAD but not employers of their

members.   See Frank v. Ivy Club, 120 N.J. 73, 104 (1990) (citing

Hebard to support the proposition that "[w]here a place of

public accommodation and an organization that deems itself

private share a symbiotic relationship, particularly where the

allegedly 'private' entity supplies an essential service which

is not provided by the public accommodation, the servicing

entity loses its private character and becomes subject to laws

against discrimination"), cert. denied, 498 U.S. 1073, 111 S.

Ct. 799, 122 L. Ed. 2d 860 (1991); see also Nat'l Org. for Women

v. Little League Baseball, Inc., 127 N.J. Super. 522, 531 (App.

Div.) ("The statutory noun 'place' (of public accommodation) is

a term of convenience, not of limitation."), aff'd, 67 N.J. 320

(1974).    In any event, our review of Blair and Hebard convinces

us that neither provides a sound basis to find plaintiff an

employee of Fire Company No. 2 under CEPA.

     Finally, we end by noting we find no error in Judge

Gummer's having relied on the analysis Judge Quinn applied in

dismissing a very similar CEPA claim against the same fire




                                 26                        A-0354-15T1
company by another of its members in 2005.    A review of the

motion transcript makes perfectly clear that the court was aware

of and abided by the strictures of Rule 1:36-38 in her treatment

of that case.

       Judge Quinn's opinion was cited to the court by the fire

company, which was a party to the prior case.    Both parties were

aware of the opinion and that it was one of a very few opinions,

none of them precedential, discussing the treatment of

volunteers under CEPA and Pierce.     See, e.g., Versarge v. Twp.

of Clinton, 984 F.2d 1359, 1371 (3d Cir. 1993) (affirming

summary judgment dismissing Pierce claim on the basis that "New

Jersey courts have not expanded this principle to include

expulsion from volunteer organizations").

8
    The Rule provides:

                 No unpublished opinion shall constitute
            precedent or be binding upon any court.
            Except for appellate opinions not
            approved for publication that have been
            reported in an authorized administrative law
            reporter, and except to the extent required
            by res judicata, collateral estoppel, the
            single controversy doctrine or any other
            similar principle of law, no unpublished
            opinion shall be cited by any court. No
            unpublished opinion shall be cited to any
            court by counsel unless the court and all
            other parties are served with a copy of the
            opinion and of all contrary unpublished
            opinions known to counsel.

            [R. 1:36-3.]



                                 27                         A-0354-15T1
     The parties presented their arguments to the court

regarding the merits of the rationale in that case, and the

court, acknowledging the case was not binding as the unpublished

decision of a coordinate trial court, see Brundage v. Estate of

Carambio, 195 N.J. 575, 594 (2008); State ex rel. R.M., 343 N.J.

Super. 153, 156 (Ch. Div. 2001), expressed its reasons for

finding the logic of the opinion persuasive and adopting it.

Rule 1:36-3 does not prevent a party from properly calling an

unpublished opinion to the attention of the court, see Falcon v.

Am. Cyanamid, 221 N.J. Super. 252, 261 n.2 (App. Div.), certif.

denied, 108 N.J. 185 (1987), nor prevent the court from

acknowledging the persuasiveness of a reasoned decision on

analogous facts, see Nat'l Union Fire Ins. Co. of Pittsburgh v.

Jeffers, 381 N.J. Super. 13, 18 (App. Div. 2005).9

     Moreover, because we apply the same standard as the trial

judge in our review of a summary judgment, Nicholas v. Mynster,

213 N.J. 463, 478 (2013), and are obliged to construe the meaning

of the statute here anew, Zabilowicz v. Kelsey, 200 N.J. 507,


9
  By holding the trial court did not err in acknowledging the
persuasive logic of an unpublished decision, we do not imply it
had any obligation to have considered it. While litigants are
free to cite unpublished opinions to the court in accordance
with Rule 1:36-3, the court is, of course, free to disregard
them. See Sciarrotta v. Glob. Spectrum, 194 N.J. 345, 353 n.5
(2008); Mesivta Ohr Torah of Lakewood v. Twp. of Lakewood, 24
N.J. Tax 314, 332-33 (2008).



                               28                         A-0354-15T1
512-13 (2009), any error in the court's reliance on an

unpublished opinion would be of no moment in any event.    Having

considered plaintiff's remaining arguments, we find them without

sufficient merit to require further discussion here.     See R.

2:11-3(e)(1)(E).

    Because we conclude plaintiff is not an employee of Fire

Company No. 2, its vote to strip plaintiff of his membership in

the organization in alleged retaliation for his letters to the

fire company's fidelity carrier and Colts Neck's Executive Fire

Council, even if true, is not a CEPA violation.   Accordingly, we

affirm the judgment dismissing the complaint.

    Affirmed.




                               29                           A-0354-15T1